Citation Nr: 0735753	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an earlier effective date, prior to 
November 8, 2000, for service connection for asthma. 

3.  Entitlement to service connection for brainstem 
myoclonus, including as secondary to service-connected 
asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to 
January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a two  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg:  
a June 2003 decision that granted service connection and 
assigned a 10 percent disability rating for asthma, effective 
from November 8, 2000; and a September 2004 decision that 
denied service connection for brainstem myoclonus.  

The issue of entitlement to an earlier effective date, prior 
to November 8, 2000, for service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  At the April 2003 VA compensation and pension (C&P) 
examination, the PFT results were 102 percent for FEV-1 and 
82 percent for the ratio of FEV-1 to FVC.  

2.  At the July 2006 examination by his private physician, 
the PFT results were 44 percent for FEV-1 and 37 percent for 
the ratio of FEV-1 to FVC.  

3.  At the April 2007 VA C&P examination, the PFT results 
were 102.8 percent for the FEV-1 and 82 percent for the ratio 
of FEV-1 to FVC.  

4.  For the entire period of the claim, the veteran 
intermittently used a prescribed Albuterol inhaler, as 
needed.  

5.  Brainstem myoclonus did not have its onset during service 
nor did it manifest within one year following discharge from 
service.  

6.  The veteran's brainstem myoclonus was not caused by or 
aggravated by his service-connected asthma disability.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for asthma, 
currently evaluated as 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.96, 4.97 and Diagnostic Code 6602 
(2007); 71 Fed. Reg. 52457 (September 6, 2006); 61 Fed. Reg. 
46720 (September 5, 1996). 

2.  The criteria for service connection for brainstem 
myoclonus, including as secondary to the veteran's service-
connected asthma disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303. 3.307, 3.309, 3.310 (2007) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for asthma 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  At first glance, 
the July 2006 PFT results might indicate that the veteran's 
asthma condition had worsened after the claim had been filed, 
but as discussed in detail below, since those results were 
obtained during an acute exacerbation of his asthma 
disability and are so inconsistent with all of the other data 
in the record, that evidence does not reflect the sustained 
condition of the veteran's disability.  The rest of the PFT 
results and the narratives by the veteran indicate that his 
asthma disability has remained relatively stable since his 
claim was filed.  Thus, staged ratings are not warranted 
here.  
  
The RO used the criteria of Diagnostic Code (DC) 6602 to 
assign a 10 percent rating for the veteran's asthma 
disability.  To warrant a higher rating, the bronchial asthma 
criteria of DC 6602 for a higher rating must be met on the 
record.  DC 6602 authorizes a 30 percent rating for 
(1) inhalational anti-inflammatory medication; (2) daily 
inhalational or oral bronchodilator therapy; (3) FEV-1 of 
56 to 70 percent predicted; or (4) FEV-1/FVC ratio of 56 to 
70 percent.  Although the rating schedule is not explicit as 
to whether pulmonary function test results before or after 
bronchodilator therapy are the bases of the ratings, a 
regulation effective for claims filed on or after October 6, 
2006, provides that post-bronchodilator results should be 
used unless they are poorer than the pre-bronchodilator 
results.  38 C.F.R. § 4.96(d)(5); 71 Fed. Reg. 52457, 52458 
(September 6, 2006) (amendments applicable to all 
applications for benefits filed on or after the effective 
date of October 6, 2002).  And while the veteran's claim was 
filed before that amendment, the materials published with the 
promulgation of the rating criteria for bronchial asthma 
under DC 6602 reveal that post-bronchodilator findings are 
the standard to be used in pulmonary assessment.  See 61 Fed. 
Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilator therapy).  

The veteran was prescribed two medications for his asthma:  
Klonopin (Clonazepam) at a dose of 2mg daily at bedtime and 
an Albuterol inhaler.  Since neither of these medications is 
anti-inflammatory medication, no increased rating is 
warranted on the basis of the first criterion.  

There is conflicting evidence with respect to the second 
criterion.  At the August 2007 hearing, in response to the 
question how often he used the Albuterol inhaler, the veteran 
testified that he used it whenever he was doing physical 
activity.  Transcript p. 3.  Upon a follow-up question by his 
representative whether he used it on a regular basis, like 
every six hours or something like that, the veteran then 
testified that he used the Albuterol inhaler every six hours.  
Transcript pp. 3-4.  But the August 2006 prescription notes 
of Dr. McAtee indicate that the veteran was to use 2 puffs as 
needed.  In addition, the veteran has indicated that he does 
not believe he gets relief from the medicine in an inhaler.  
Transcript p. 4 (on active duty, they gave me all the 
different types of treatment for asthma, none of them were 
effective...I find that even the new medicine inhalers aren't 
very effective on my asthma either); Transcript p. 7 (when my 
air passageway swells shut the inhalers in the medicines, 
they don't work so I have to be very careful with what I do 
as far as physical exertion); see also April 2003 C&P report 
(he has been on all types of inhalers and he said they've 
never ever helped).  The April 2007 VA C&P examiner noted 
that the veteran occasionally experiences chest tightness and 
shortness of breath that is usually relieved with Clonazepam, 
but he sometimes uses the Albuterol inhaler as needed.  

It is the responsibility of the Board to weigh the evidence 
and determine where to give credit and where to withhold the 
same.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although 
the veteran testified that he used the inhaler every six 
hours when he was so prompted by his representative, his 
initial answer that he used it when needed is consistent with 
his physician's August 2006 notes that the prescription was 
to be used as needed, with the April 2006 C&P examiner's 
findings that he sometimes uses the inhaler, and with his 
general belief that the inhaler is not effective.  Thus, the 
Board finds that the veteran used the Albuterol inhaler 
intermittently rather than on a daily basis.  Thus, no 
increase is warranted on the basis of the second criterion 
for a 30 percent rating under Diagnostic Code 6602.  

Nor is an increase warranted on the basis of his pulmonary 
function tests.  To warrant a 30 percent rating, either the 
FEV-1 predicted percentage or the ratio of FEV-1 to FVC must 
be between 56 and 70 percent.  Higher ratings are available 
for results between 40 to 55 percent (a 60 percent disability 
rating) and for scores less than 40 percent (a 100 percent 
disability rating).  The PFT results from the tests given 
during active service, at the April 2003 C&P examination, and 
at the April 2007 C&P examination are all consistent with one 
another, showing results for both the FEV-1 and the ratio of 
FEV-1 to FVC of 82 percent or higher.  Thus, no increased 
rating is warranted on the basis of those PFT scores. 

On the other hand, the veteran's private physician, 
Dr. McAtee, obtained PFT results in July 2006 of 44 percent 
for the FEV-1 and 37 percent for the ratio of FEV-1 to FVC.  
Using the range of PFT results set forth in Diagnostic 
Code 6602, a total, or 100 percent, disability rating could 
be assigned.  The veteran's representative argued at the 
August 2007 hearing that because the results of the July 2006 
pulmonary function test fall within the range of values for a 
disability rating higher than 10 percent, the higher rating 
must be granted on the basis of that test data.  

As noted above, the guidelines on the use of PFT results in 
evaluating respiratory conditions did not become effective 
until three months after the July 2006 PFT at issue was 
conducted and are not applicable to this claim.  See 71 Fed. 
Reg. at 52458.  Nevertheless, the amended guidelines are 
instructive here.  Generally, under the amended regulation, 
when the PFT scores are not consistent with clinical 
findings, the PFT results should be used to determine the 
rating.  38 C.F.R. § 4.96(d)(3).  But that general rule does 
not apply when the examiner states why the results are not a 
valid indication of respiratory functional impairment in a 
particular case.  Ibid.  

Here, Dr. McAtee noted in the veteran's August 2006 follow-up 
visit to discuss the PFT results, that the veteran had an 
acute exacerbation of asthma that was uncontrolled.  By 
diagnosing an acute exacerbation of the veteran's asthma, he 
was indicating that it was a transitory condition rather than 
a sustained increase in the severity of the veteran's asthma 
disability.  But even considering those test results, Dr. 
McAtee did not believe the veteran was totally disabled by 
his asthma condition.  In September 2006, he wrote a letter 
indicating that based on the veteran's history and the 
July 2006 pulmonary function test, the veteran could be 
considered 20-25 percent disabled.  There is no indication 
that he was using VA's rating schedule to make that 
determination (especially since there is no 20-25 percent 
rating in Diagnostic Code 6602).  Yet, his statement shows 
that even the veteran's treating physician did not believe he 
was totally disabled due to his asthma condition.    

And other evidence in the record shows that a total rating 
would be unwarranted.  The April 2003 C&P examiner noted that 
while his asthma had affected his ability to engage in 
cardiovascular exercise, it did not interfere with his 
ability to drive or to work in his office as an agronomist.  
The veteran was still able to play tennis (because he would 
stop periodically and catch his breath) and go golfing (using 
a cart) and walk up one flight of stairs without having an 
attack.  

The April 2007 C&P examiner found that the veteran had worked 
productively since discharge from service.  During the 
12-month period before the examination, the veteran had 
missed 2 weeks from work.  The examiner concluded that the 
veteran's asthma had no significant occupational effect.  
38 C.F.R. § 4.2 (each disability must be considered from the 
point of view of the veteran working or seeking work).  As 
for his daily activities, that examiner found that his sports 
and exercise activities were limited due to shortness of 
breath with exertion, but that there was no effect on his 
chores, recreation, traveling, feeding, bathing, dressing, 
toileting, or grooming.  Indeed, upon examination, the 
April 2007 C&P examiner found that the veteran had normal 
spirometry with no significant bronchodilator response and 
normal lung volumes.  He noted that Dr. McAtee had diagnosed 
the veteran with acute exacerbation of asthma the previous 
August, but concluded that from his examination, there was no 
clinical evidence of asthma.  

Given how the July 2006 PFT results differ so dramatically 
from the other PFT results, how they are described as taken 
during an acute exacerbation of the veteran's asthma 
condition, and how their application would result in a rating 
that is contrary to evidence in the rest of the record 
concerning the severity of the veteran's condition (including 
the assessment of the physician who conducted that test), the 
Board finds that very little weight will be given to those 
scores in determining the disability rating for the veteran's 
asthma disability.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  And when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3; 38 U.S.C.A. § 5107.  Here, the clinical 
findings, the veteran's description of his ability to work, 
and all the PFT results (except the July 2006 results) show 
that the veteran's asthma disability picture more nearly 
approximates the criteria for the lower rating.  The only 
criterion under Diagnostic Code 6602 for a rating of 
10 percent that is shown on this record is the intermittent 
inhalation or oral bronchodilator therapy.  Since it is when 
the veteran is experiencing difficulty breathing, such as 
during an acute exacerbation of his asthma disability, that 
he uses an inhaler, the Board finds that the 10 percent 
rating adequately compensates the veteran for occasional 
acute attacks.  As the evidence against the claim is so at 
odds with the evidence in support of the claim, there is no 
reasonable doubt to resolve here.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  

II.  Service connection for brainstem myoclonus

The veteran makes two arguments with respect to his brainstem 
myoclonus condition.  He makes a direct service connection 
argument that he incurred brainstem myoclonus during service, 
but it was misdiagnosed as asthma.  In the alternative, he 
makes a secondary service connection argument that his 
service-connected disability of asthma caused his brainstem 
myoclonus condition.  As discussed below, the evidence 
establishes that there is no connection between his brainstem 
myoclonus condition and his military service.  Nor is there a 
connection between his brainstem myoclonus and his asthma.  
Thus, regardless of which method is used to establish it, 
service connection is not warranted on this record.  

A.  Direct service connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish direct service connection, three requirements must 
be met: (1) the existence of a current disability; (2) an 
injury or disease was incurred during active military 
service; and (3) a relationship exists between the current 
disability and the inservice injury or disease.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  There is no controversy that the veteran has a 
current disability of brainstem myoclonus.  As a result, the 
first element of direct service connection has been met on 
this record.  

But the service medical records (SMRs) show that the veteran 
did not incur brainstem myoclonus during service.  His SMRs 
show no complaints of, nor treatment for, that medical 
condition.  Indeed, the veteran was discharged only seven 
months after entry because he was diagnosed with exercise-
induced asthma.  The Medical Board's December 1990 report 
indicates the diagnosis was based on his shortness of breath, 
chest discomfort, dizziness with exercise, and his 
Methacholine Challenge Test, which was positive for 
bronchospasm.  This evidence does not establish that 
brainstem myoclonus was incurred during service.  

But a veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of the places, types and circumstances of a veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be demonstrated when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  And due consideration must be given to 
VA's policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

The April 2007 C&P examiner reviewed the veteran's service 
medical records and post-service brainstem myoclonus 
treatment records specifically to determine the etiology of 
that condition.  He pointed out that there were no seizure-
like symptoms recorded during service.  Moreover, he noted 
that the onset of brainstem myoclonus was in May 2000, nine 
years after discharge, and that brainstem myoclonus was less 
likely as not related to the veteran's symptoms during 
service.  The examiner provided rationale that the service 
medical records did not show that the veteran's oxygenation 
was compromised and that there were no medical reports of 
seizure-like symptoms during service.  This evidence does not 
establish that the veteran incurred brainstem myoclonus 
during service.  

Nor does the record establish a presumption of service 
connection.  When certain chronic disabilities (such as 
epilepsy) are manifest within 1 year following service, a 
presumption arises that the disability was incurred during 
service.  38 C.F.R. § 3.307, 3.309.  As this disability was 
not manifest until nine years after service, the record does 
not establish the presumption of inservice incurrence.  

The veteran makes two arguments to establish that the 
veteran's brainstem myoclonus condition began during service.  
In an August 2003 statement, he asserts that since brainstem 
myoclonus can affect breathing, and since very few asthma 
patients do not respond to treatment-yet, he did not respond 
well to asthma medication during service-he must have been 
misdiagnosed with asthma instead of brainstem myoclonus 
during service.  First, this argument is at odds with the 
post-service, independent, medical evidence that the veteran 
does, indeed, have an asthma disability as well as a 
brainstem myoclonus condition.  Second, as a lay person, the 
veteran is not competent to provide a medical opinion as to 
the etiology of his medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).   The veteran's October 2003 letter to his 
Congressional representative implied that it was the opinion 
of Dr. Locatelli that the veteran's myoclonus caused what the 
military thought were asthmatic problems at the time he was 
on active duty.  But no such medical opinion has been 
submitted to VA and the veteran's second-hand account of a 
medical opinion is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection 
between a lay person's account, filtered through a lay 
person's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence).  Thus, the record does not establish the 
veteran's theory that he was misdiagnosed with asthma instead 
of brainstem myoclonus during service. 

The veteran also argues that since epilepsy can be the result 
of an injury, his myoclonus could be the result of a bad jump 
during airborne training.  Transcript p. 13; August 2003 
statement by the veteran.  There is no evidence in his SMRs 
that he was hurt during airborne training.  Yet, he is 
competent to present lay evidence that he was injured during 
service because he has personal knowledge of that experience.  
38 C.F.R. § 3.159(a)(2) (proponent of lay evidence does not 
need specialized education, training, or experience, but must 
have knowledge of facts or circumstances and convey matters 
that can be observed and described by a lay person).  Indeed, 
he testified that he was never treated for that injury and 
that he did nothing about it.  Transcript, p. 13.  

But because he is a lay person, he is not competent to 
provide medical evidence of the etiology of his condition.  
See Espiritu, supra.  So while he can establish that he was 
injured and later developed symptoms of jerking movements, 
only a medical professional can provide a medical judgment 
about whether his current condition is related to that 
injury.  And there is no medical evidence connecting the 
veteran's myoclonus to any injury during service.  To the 
contrary, although the August 2007 C&P examiner reviewed the 
arguments that the veteran had raised in the claims file, he 
concluded that the etiology of the brainstem myoclonus is 
unknown and that I was not related to his in-service 
symptoms.  Since the record does not establish that brainstem 
myoclonus was incurred during service, direct service 
connection is not warranted.  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But when, as here, the evidence against the claim 
is much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

B.  Secondary service connection

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing secondary service connection requires evidence 
that shows:  (1) a current disability exists; (2) the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Since the evidence establishes that the 
veteran has a current disability of brainstem myoclonus, the 
first requirement for secondary service connection has been 
met.  

But the record does not establish that the veteran's asthma 
disability caused his brainstem myoclonus.  At the 
August 2007 hearing, he testified that despite writing to his 
doctors about that possibility, none of his doctors had ever 
stated that his asthma was caused by the myoclonus or vice 
versa, that his myoclonus was caused by his asthma.  The 
August 2007 C&P examiner, however, explicitly rejected that 
theory.  He explained that there was no evidence in the 
claims file that the veteran suffered from respiratory 
failure or hypoxemia due to his asthma.  Nor was there any 
hospitalization report to indicate that his oxygenation was 
compromised while he was in service.  Thus, he concluded that 
it was less likely than not (less than a 50-50 possibility) 
that the veteran's brainstem myoclonus was caused by his 
service-connected asthma disability.  Indeed, the only 
evidence that the brainstem myoclonus was caused by his 
asthma disability is the veteran's opinion. Since he is not 
competent to provide such a medical judgment, the Board finds 
that his asthma did not cause his brainstem myoclonus. 

Nor does the record establish that the veteran's asthma 
disability aggravates his brainstem myoclonus.  Since none of 
the medical evidence has made any connection whatsoever 
between the two conditions, secondary service connection is 
not warranted on this record.  And since there is no 
competent evidence in favor of the secondary service 
connection claim, there is no reasonable doubt to resolve.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

With respect to the medical literature submitted by the 
veteran, to the extent that he is attempting to extrapolate 
from this literature that his brainstem myoclonus is somehow 
related to his service or his service-connected asthma, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).
 
III.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA must 
notify the claimant (and his or her representative, if any) 
of any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Here, one of the veteran's claims challenges the initial 
evaluation assigned following the grant of service connection 
for his asthma disability.  In Dingess, the Court of Appeals 
for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, section 5103(a) notice 
is no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with respect to the asthma claim has been satisfied.

With respect to the claim for service connection for 
brainstem myoclonus, the RO's May 2004 letter describing the 
evidence needed to support the veteran's claim was timely 
mailed before the September 2004 rating decision.  It 
described the evidence necessary to substantiate a claim for 
service connection on a direct basis, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information, and identified what 
evidence might be helpful in establishing his claim.  That 
letter did not address the issue of secondary service 
connection.  However, the veteran has demonstrated actual 
knowledge of what is necessary to substantiate the claim for 
secondary service connection.  He testified in August 2007 
that he attempted to get opinions form his treating 
physicians stating that his asthma caused brainstem 
myoclonus; however, he got no response.  Accordingly, any 
defect in the content of the notice provided to the veteran 
was not prejudicial. 

Additionally, the May 2004 letter did not address what 
evidence was necessary with respect to the rating criteria or 
the effective date of an award for service connection, but 
such notice was sent in March 2006.  As a matter of law, the 
veteran was not prejudiced by the delay in providing notice 
that complies with Dingess v. Nicholson.   Since service 
connection is denied, any issues about implementation of an 
award for service connection have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
conducting C&P examinations and by providing the veteran with 
an opportunity to present sworn testimony at a hearing before 
the undersigned member of the Board.  The veteran also asked 
the RO to obtain records from Dr. Locatelli and he supplied a 
waiver form authorizing the release of those records.  In 
October 2003, the RO sent Dr. Locatelli a letter requesting 
his treatment records for the veteran.  A few days later, the 
veteran had an appointment with that doctor and he got the 
records and submitted them himself.  The veteran did not 
authorize the release of any other records.  

The veteran's original claims folder cannot be located, so 
the issues were decided on the basis of a rebuilt folder.  
Although the RO was unable to obtain the veteran's service 
medical records after repeated efforts, the veteran later 
supplied those documents.  Thus, the rebuilt folder contained 
all information necessary to decide the claims that were 
decided on appeal.    

After the April 2003 C&P examination, the veteran complained 
to his representative in Congress and to the RO that the 
examination was inadequate because he was not required to 
exercise before it was conducted.  But the examination report 
does not indicate that there was any irregularity in the 
manner in which the examination was conducted.  And as 
between the medical professional conducting the exam and the 
veteran, who is a lay person, the Board finds that the 
medical professional would know better how the examination 
should be conducted.  In any event, the results of two more 
pulmonary function tests were also used in determining 
whether the veteran's disability rating should be increased.  
A medical opinion was also obtained for the brainstem 
myoclonus claim.


ORDER

An increased rating for asthma, currently evaluated as 10 
percent disabling, is denied.

Service connection for brainstem myoclonus, including as 
secondary to his service-connected asthma disability, is 
denied.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

On November 8, 2000, the veteran filed a claim to reopen his 
service connection claim for asthma.  The RO searched for a 
claims folder for the veteran but could not find one.  Thus, 
a rebuilt folder was established for the claim.  In 
January 2001, the veteran was notified that his records of a 
prior claim for VA benefits could not be found.  In addition 
to his statements about the prior claim, the veteran 
submitted two documents to establish that there had been an 
earlier claim for service connection for asthma.  One 
document was a March 1991 letter from the VA RO in Atlanta, 
Georgia, that notified the veteran that his service 
connection claim for asthma had been denied.  The other 
document was an unsigned copy of a notice of disagreement 
dated in March 1992 that was addressed to the RO in Atlanta, 
Georgia, and bore no date-stamp that it had been received by 
the RO.  At his August 2007 hearing, the veteran testified 
that he had never been sent a statement of the case after he 
filed his March 1992 notice of disagreement.  Transcript 
p.14.  

The veteran asserts that his service connection award should 
have an earlier effective date, based upon his prior claim 
denied in March 1991, which he argues never became final.  
According to the RO in the April 2004 statement of the case, 
the evidence showed that the veteran's claim had been 
previously denied and that decision had become final.  But 
there is nothing in the claims file to support that 
conclusion.  There is no evidence showing whether, or when, 
the veteran's notice of disagreement was received by the RO.  
There is no evidence whether a statement of the case was 
issued in that prior claim or whether the veteran filed a 
substantive appeal.  Moreover, there is no evidence in the 
claims folder that after receiving the copy of the March 1991 
letter issued by the RO in Atlanta, Georgia, any further 
efforts were made to obtain the veteran's original claims 
folder.  As a result, more development is necessary to 
establish whether the prior decision was final.  



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements (including an 
another attempt to locate his original 
claims folder) to obtain evidence of the 
adjudication of the veteran's prior claim 
for service connection for asthma, 
including a search at both the Atlanta and 
St. Petersburg ROs.  Associate any 
evidence obtained with the rebuilt claims 
folder.  All efforts to obtain this 
evidence should be documented.

2.  The veteran should be asked to submit 
any documents in his possession concerning 
the claim denied in March 1991, including 
a copy of the actual rating decision (as 
opposed to the notice letter), if 
available.    

3.  Finally, readjudicate the earlier 
effective date claim.  If the 
determination of that claim remains 
unfavorable to the veteran, issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
during which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


